        Case: 3:19-cv-00150-wmc Document #: 51 Filed: 04/23/20 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WISCONSIN


DARCEE THOMPSON, individually and
on behalf of all others similarly situated,

                    Plaintiff,

        v.                                                                  Case No. 19-cv-150

PROGRESSIVE UNIVERSAL INSURANCE
COMPANY, a Wisconsin corporation,

                    Defendant.


                DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY


        Defendant respectfully submits this Notice of Supplemental Authority, hereby notifying this

Court of the following: Order, Pieczonka v. Progressive Select Insurance Co., Case No. 19-CV-2965 (N.D.

Ohio Apr. 21, 2020), attached as Exhibit A (“Pieczonka Order”). The Pieczonka Order is relevant to

Plaintiff’s currently-pending Motion to Alter or Amend Judgment because the Pieczonka court

dismissed a putative class action brought on the same legal theory put forward in this case based on

an identical policy definition of ACV. See Ex. A at 1; Def.’s Mot. to Dismiss, or, in the Alternative, to

Compel Appraisal [ECF No. 14] at 2-3, 5-6.

        In Pieczonka, as here, the plaintiff brought a putative class action alleging that his insurance

company had breached his insurance contract when it did not include the “costs associated with

replacing the title, registration, or license plates” in his settlement for the total loss of his covered

vehicle. Ex. A at 1. The defendant moved to dismiss because the defendant had “provided the policy’s

required compensation” pursuant to the policy’s liability limitation provision and its definition of

actual cash value (“ACV”), which, identical to the policy here, was “determined by the market value,

age, and condition of the vehicle at the time the loss occurs.” Id. at 2.
        Case: 3:19-cv-00150-wmc Document #: 51 Filed: 04/23/20 Page 2 of 3



       The Pieczonka court dismissed the plaintiff’s claims, reasoning that the plaintiff had “not

alleged sufficient facts to show that [the defendant insurer] breached its insurance policy” because the

policy at issue contained a “clear” set of factors to be considered in determining ACV – “the vehicle’s

‘market value, age, and condition . . . at the time the loss occurs’”—and expressly differentiated ACV

from replacement cost. Id. at 4. Thus, the court refused to “read additional terms”—such as title,

registration, license plate fees or any contrary Florida common law definition of ACV—into the policy.

Id.

Dated this 23rd day of April, 2020.                    Respectfully submitted,

                                                       BAKER & HOSTETLER LLP


                                                       s/ Casie D. Collignon
                                                       Casie D. Collignon
                                                       ccollignon@bakerlaw.com
                                                       Justin T. Winquist
                                                       jwinquist@bakerlaw.com
                                                       Sammantha J. Tillotson
                                                       stillotson@bakerlaw.com
                                                       1801 California Street, Suite 4400
                                                       Denver, CO 80202-2662
                                                       (303) 861-0600

                                                       Rodger L. Eckelberry
                                                       Reckelberry@bakerlaw.com
                                                       200 Civic Center Drive, Suite 1200
                                                       Columbus, OH 43215-4138
                                                       (614) 462-5189

                                                       Gregory T. Everts (WI SBN: 1001636)
                                                       gregory.everts@quarles.com
                                                       Quarles & Brady LLP
                                                       33 East Main Street, Suite 900
                                                       Madison, WI 53703
                                                       (608) 251-5000

                                                       Attorneys for Defendant Progressive Universal Insurance
                                                       Company




                                                   2
        Case: 3:19-cv-00150-wmc Document #: 51 Filed: 04/23/20 Page 3 of 3



                                   CERTIFICATE OF SERVICE


        I certify that a true and correct copy of the foregoing DEFENDANT’S NOTICE OF

SUPPLEMENTAL AUTHORITY was served via the Court’s ECF system on all counsel of record

on this 23rd day of April, 2020.



                                                 /s/ Casie D. Collignon




                                             3
